                   Case 2:21-cv-00007-BJR Document 11 Filed 02/12/21 Page 1 of 2




 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 8

 9   MICHAEL CHAVEZ,                                   No. 2:21-cv-00007-BJR
10                                  Plaintiff,         AMAZON WEB SERVICES, INC.’S
                                                       CORPORATE DISCLOSURE
11            v.                                       STATEMENT
12   AMAZON WEB SERVICES, INC., a
     Delaware Corporation,
13
                                    Defendant.
14

15
              Pursuant to Federal Rule of Civil Procedure Rule 7.1 and the Western District of
16
     Washington Local Rule 7.1, Defendant Amazon Web Services, Inc. states it is a wholly-owned
17
     subsidiary of parent company Amazon.com, Inc. Amazon.com, Inc. has no parent company and
18
     is publicly traded. No other publicly held company owns ten percent or more of Amazon.com,
19
     Inc.’s stock.
20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                           Perkins Coie LLP
      (No. 2:21-cv-00007-BLR) –1                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     131691-1303.0031/151197038.1                                             Fax: 206.359.9000
                 Case 2:21-cv-00007-BJR Document 11 Filed 02/12/21 Page 2 of 2




 1
     DATED: February 12, 2021                  By: s/ Kevin J. Hamilton
 2                                             Kevin J. Hamilton #15648
 3                                             Margo S. Jasukaitis #57045
                                               Perkins Coie LLP
 4                                             1201 Third Avenue, Suite 4900
                                               Seattle, WA 98101-3099
 5                                             Telephone: 206.359.8000
                                               Facsimile: 206.359.9000
 6                                             Email: KHamilton@perkinscoie.com
                                               Email: MJasukaitis@perkinscoie.com
 7
                                               Attorneys for Defendant
 8                                             Amazon Web Services, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                 Perkins Coie LLP
      (No. 2:21-cv-00007-BLR) –2                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
     131691-1303.0031/151197038.1                                   Fax: 206.359.9000
